1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   CIRON B. SPRINGFIELD,                 )     NO. CV 15-8079-DDP (AGR)
                                           )
11                       Plaintiff,        )
                                           )     JUDGMENT
12       v.                                )
                                           )
13   G. MARSHALL,                          )
                                           )
14                       Defendant.        )
                                           )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that Defendants motion for summary judgment is granted
19   and Judgment is entered dismissing this action for failure to exhaust remedies.
20
21   DATED: 11-8-18                        __________________________________
                                                  DEAN D. PREGERSON
22                                               United States District Judge
23
24
25
26
27
28
